THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: December 14, 2018
                                                         Beth E. Hanan
                                                         United States Bankruptcy Judge
                         UNITED STATES BANKRUPTCY COURT FOR THE
                              EASTERN DISTRICT OF WISCONSIN


 IN RE                                                 Chapter: 13
 Kevin J. Benson and Kathleen Ann Benson
                                                       Case No. 16-27697-beh
        Debtors.


   ORDER PURSUANT TO HEARING UPON MOTION OF JPMORGAN CHASE BANK, N.A.
                  FOR RELIEF FROM THE AUTOMATIC STAY

        Pursuant to the motion of JPMorgan Chase Bank, N.A. for an order for relief from the automatic

stay with respect to the property located at W167N11125 Queens Ct, Germantown, WI 53022-4089, this

matter was heard on November 20, 2018, the movant appearing through its counsel, Gray & Associates,

L.L.P., by Jay Pitner, and the debtors appearing through Geraci Law L.L.C., by Andrew M. Golanowski,

and Sandra Baner appearing on behalf of the Chapter 13 trustee and upon the arguments and statements of

counsel and all the files, records and proceedings herein,

        IT IS HEREBY ORDERED that the motion is denied subject to the following terms of this order.

        IT IS FURTHER ORDERED that the movant may file a supplemental claim for the post-petition

arrearage which exists through the end of October 2018 in the amount of $3,693.18.

The arrearage is itemized as follows:

Drafted by:

Jay Pitner
Gray & Associates, L.L.P.
16345 West Glendale Drive
New Berlin, WI 53151-2841
Phone: (414) 224-8404
Fax: (414) 224-1279
Email: jpitner@gray-law.com

                Case 16-27697-beh           Doc 61      Filed 12/14/18    Page 1 of 2
                   12/23/17 through 10/23/18                                            $3,886.85
                   11 mortgage payments @ $353.35
                   Credits / Suspense                                                    (193.67)
                   Attorney Fees and Costs                                                   0.00
                   TOTAL ARREARAGE                                                      $3,693.18

        IT IS FURTHER ORDERED that commencing in November 2018 and continuing through and

including April 2019, the debtors shall make all monthly mortgage payments to the movant in sufficient

time to be received on or before the 23rd day of each month in which each such payment is due. In the

event any such payment is not received in a timely manner, the movant, its servicing agent or its counsel

may submit an affidavit of default and proposed order for immediate relief from the automatic stay to the

court for signature.

        IT IS FURTHER ORDERED that commencing in May 2019, the debtors shall make all monthly

mortgage payments to the movant in sufficient time to be received on or before the 23rd day of each

month in which each such payment is due. In the event any such payment is not received in a timely

manner, counsel for the movant may request by letter another hearing upon the motion for relief from the

automatic stay.

        IT IS FURTHER ORDERED that pending further notice, the amount of the monthly mortgage

payment is $353.35 and payments shall be made to the movant at JPMorgan Chase Bank, National

Association, 3415 Vision Drive, OH4-7142, Columbus, OH 43219.



                                                  #####




                  Case 16-27697-beh        Doc 61     Filed 12/14/18        Page 2 of 2
